In a judgihent creditor’s action to set aside conveyances of real estate made by defendant husband to defendant wife in fraud of creditors, under the provisions of the Debtor and Creditor Law, judgment for defendants reversed on the law and the facts, with costs, and judgment directed for plaintiff, with costs. In our opinion the decision was against the weight of the credible evidence. Findings of fact Nos. 10, 11, 12 and 17 are reversed and the conclusions of law disapproved. The court finds the plaintiff’s requests Nos. First to Eleventh inclusive. Hagarty, Carswell, Davis and Close, JJ., concur; Lazansky, P. J., not voting. Settle order on notice.